        Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 1 of 33



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO


Donald Guarriello and Valerie Holloway on
behalf of themselves and all other persons Case No.
similarly situated, known and unknown,

                      Plaintiffs,                   CLASS AND COLLECTIVE ACTION
                                                    COMPLAINT
vs.


Yashna Asnani and Jane Doe Asnani, a
Married Couple, Renu Verma and John Doe
Verma, a Married Couple, Classic Café
Cuisine, LLC, a New Mexico Limited
Liability Company; Barreras Enterprises,
Inc., a New Mexico Corporation; New
Mexico’s Best Diner, LLC, a New Mexico
Limited Liability Company,

                      Defendants.



       Plaintiffs, Donald Guarriello (“Plaintiff Guarriello”) and Valerie Holloway (“Plaintiff

Holloway”), on behalf of themselves and all other persons similarly situated who are current or

former servers of Defendants who agree in writing to join this action (“Collective Members” and

“Class Members) (collectively “Plaintiffs”). and by and through the undersigned attorney(s), sue

the Defendants, Classic Café Cuisine, LLC, Barreras Enterprises, Inc., New Mexico’s Best

Diner, LLC, Yashna Asnani and Jane Doe Asnani, and Renu Verma and John Doe Verma

(collectively “Defendants”); and allege as follows:

                                PRELIMINARY STATEMENT

       1.      This lawsuit arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201, et seq., for Defendants’ failure to pay Plaintiffs Guarriello and Holloway and other

similarly-situated employees all earned minimum and overtime wages.




                                                1
        Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 2 of 33



       2.      This lawsuit also arises under New Mexico Statutes Ann. § 50-4 et seq., (“NMSA

Minimum Wage Act”) for Defendants’ failure to pay Plaintiffs Guarriello and Holloway and

other similarly-situated employees all earned minimum and overtime wages.

       3.      Plaintiffs Guarriello and Holloway, individually, and on behalf of all others

similarly-situated, bring this action against Defendants for their unlawful failure to pay minimum

wage and overtime in violation of the Fair Labor Standards Act, 29 U.S.C. § 201-219 (the

“FLSA”).

       4.      Plaintiffs Guarriello and Holloway, individually, and on behalf of all others

similarly-situated, bring this action against Defendants for their unlawful failure to pay minimum

wage and overtime due and owing Plaintiffs and others similarly-situated in violation of the

NMSA Minimum Wage Act § 50-4 et seq.

       5.      Plaintiffs Guarriello and Holloway bring a collective action under the FLSA to

recover the unpaid minimum wages and overtime owed to them individually and on behalf of all

other similarly-situated servers, current and former, of Defendants. Members of the Collective

Action are referred to as the “Collective Members.”

       6.      Additionally, Defendants’ failure to compensate Plaintiffs Guarriello and

Holloway and all other non-exempt servers at a rate equal to New Mexico’s required minimum

wage violates NMSA § 50-4-22. Plaintiffs Guarriello and Holloway, therefore, bring a class

action pursuant to Rule 23 of the Federal Rules of Civil Procedure to recover unpaid wages and

other damages owed under the NMSA Minimum Wage Act. Members of the Rule 23 Class

Action are referred to as the “Class Members.”

       7.      The Collective Members are all current and former servers who were employed

by Defendants at any time starting three years before this Complaint was filed, up to the present.


                                                 2
        Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 3 of 33



        8.         The Class Members are all current and former servers who were employed by

Defendants at any time starting three years before this Complaint was filed, up to the present.

        9.         Defendants own and operate a chain of Denny’s restaurants which are the subject

of this lawsuit.

        10.        Defendants have a policy or practice of paying its employee servers sub-minimum

hourly wages under the tip-credit provisions of the FLSA and NMSA Minimum Wage Act.

        11.        The prerequisites to taking a tip credit from the wages of an employee, which are

set forth in 29 U.S.C. § 203(m) and 29 C.F.R. § 531.59(b), state that “an employer is not eligible

to take the tip credit unless it has informed its tipped employees in advance of the employer’s use

of the tip credit of the provisions of section 3(m) of the Act.” These include (1) the amount of

cash wage that is to be paid to the tipped employee by the employer; (2) The additional amount

by which the wages of the tipped employee are increased on account of the tip credit claimed by

the employer, which amount may not exceed the value of the tips actually received by the

employee; (3) That all tips received by the tipped employee must be retained by the employee

except for a valid tip pooling arrangement limited to employees who customarily and regularly

receive tips; and (4) that the tip credit shall not apply to any employee who has not been

informed of these requirements in this section. Id.

        12.        Defendant failed to inform Plaintiffs Guarriello and Holloway and the Collective

Members of (1) the amount of the tip credit being claimed by Defendant; (2) that the amount

claimed by Defendant must not exceed the value of the tips actually received by Plaintiffs and

the Collective Members; and (3) that all tips received by Plaintiffs and Collective Members must

be retained by the Plaintiffs and the Collective Members in the absence of a valid tip pooling

arrangement limited to employees who customarily and regularly receive tips. As such,


                                                   3
        Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 4 of 33



Defendant was not entitled to apply the tip credit to the wages paid to Plaintiffs and the

Collective Members.

       13.      Under the tip-credit provisions of the FLSA, an employer of tipped employees

may, under certain circumstances, pay those employees less than the minimum hourly wage and

take a “tip credit” against its minimum wage obligations. But an employer is not permitted to

take a tip credit against its minimum wage obligations when it (1) requires its tipped employees

to perform non-tipped work that is unrelated to the employees’ tipped occupation (i.e., “dual

jobs”); or (2) when the employer requires its tipped employees to perform non-tipped that is

related to the employees’ tipped occupation such as cleaning and setting tables, toasting bread,

making coffee and washing dishes or glasses more than “part of the time” or “occasionally”. 29

C.F.R. §531.56(e) (“Dual Jobs” regulation); E.g. Fast v. Applebee’s Int’l, Inc., 638 F.3d 872, 880

(8th Cir. 2011) (“employees who spend ‘substantial time’ (defined as more than 20 percent)

performing related but nontipped duties should be paid at the full minimum wage for that time”).

       14.      Defendants violated the FLSA by enforcing a policy or practice of paying

Plaintiffs and the Collective Members sub-minimum, tip-credit wages even when it required

those employees to perform non-tipped work that is unrelated to their tipped occupation (i.e.,

“dual jobs”).

       15.      Defendants violated the FLSA by enforcing a policy or practice of requiring

servers to perform non-tipped work that, even if it was related to their tipped occupation, was

performed more than occasionally or part of the time. Instead, Defendants require such related

non-tipped labor to be performed for unreasonable amounts of time that are not

contemporaneous to direct customer service duties and for amounts of time that exceed 20




                                                4
        Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 5 of 33



percent of Plaintiffs’ and the Collective Member’s time worked in one or more individual

workweeks.

       16.     Defendants engaged in the regular practice of not allowing to retain all tips they

earned because they subjected Plaintiffs and the Collective Members to “charge backs” in which

Defendants required Plaintiffs Guarriello and Holloway and the Collective Members to

reimburse Defendants for cash shortages, customer walkouts, food spoilage and breakage. Such

policy and practice resulted in Defendants retaining tips that their tipped employees earned, in

violation of 29 U.S.C. § 203(m).

       17.     Defendants engaged in the regular practice of not allowing to retain all tips they

earned because they subjected Plaintiffs and the Class Members to “charge backs” in which

Defendants required Plaintiffs Guarriello and Holloway and the Collective Members to

reimburse Defendants for cash shortages, customer walkouts, food spoilage and breakage. Such

policy and practice resulted in Defendants retaining tips that their tipped employees earned, in

violation of NMSA § 50-4-22.

       18.     For example, in or around late December 2017 or early January 2018, Plaintiff

Holloway’s manager required her to reimburse Defendants, from her tips, after customers left the

restaurant without paying their bill, which was approximately $50.

       19.     Defendants engaged in the regular practice of requiring Plaintiffs Guarriello and

Holloway, the Collective Members, and the Class Members to perform labor each shift while not

clocked in (“off-the-clock”). This practice most commonly occurred, though not exclusively,

when Plaintiffs Guarriello and Holloway, the Collective Members, and the Class Members were

nearing 40 hours worked in any given workweek. In other words, this practice most commonly

occurred to avoid paying Plaintiffs Guarriello and Holloway the Collective Members, and the


                                                 5
        Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 6 of 33



Class Members overtime. During such time, Defendants did not record the time that Plaintiffs

Guarriello and Holloway, the Collective Members, and the Class Members worked, and

Defendants did not compensate Plaintiffs Guarriello and Holloway, the Collective Members, and

the Class Members for such time that they worked. As such, Defendants’ records of Plaintiffs’

time worked, if in existence, understate the duration of time each workweek that Defendants

suffered or permitted Plaintiffs Guarriello and Holloway, the Collective Members, and the Class

Members to work.

       20.    By requiring Plaintiffs Guarriello and Holloway and the Collective Members to

work off-the-clock, Defendants violated both the minimum wage provisions of 29 U.S.C. § 206

and the overtime provisions of 29 U.S.C. § 207.

       21.    By requiring Plaintiffs Guarriello and Holloway and the Class Members to work

off-the-clock, Defendants violated both the minimum wage and overtime provisions of NMSA §

50-4-22.

       22.    The FLSA, 29 U.S.C. § 207, requires that employers pay non-exempt employees

one and one-half times their regular rates of pay for all time worked in excess of 40 hours in a

given workweek. An employer of tipped employees who imposes a tip credit upon the wages of

those tipped employees must pay, at minimum, one and one-half times the full, applicable

minimum wage, less the available tip credit, to those employees for all time they spend working

in excess of 40 hours in a given workweek.

       23.    The FLSA specifically prohibits an employer from calculating a tipped

employee’s overtime rate at one and one-half times that employee’s sub-minimum-wage hourly

rate of pay. 29 C.F.R. § 531.60. See also Inclan v. New York Hospitality Group, Inc., 95

F.Supp.3d 490, 498-99 (S.D.N.Y. March 26, 2015).


                                                  6
         Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 7 of 33



         24.   NMSA § 50-4-22(D) requires that employers pay non-exempt employees one and

one-half times their regular rates of pay for all time worked in excess of 40 hours in a given

workweek. An employer of tipped employees who imposes a tip credit upon the wages of those

tipped employees must pay, at minimum, one and one-half times the full, applicable minimum

wage, less the available tip credit, to those employees for all time they spend working in excess

of 40 hours in a given workweek.

         25.   For example, the New Mexico minimum wage in 2018 is $7.50. If an employer

of tipped employees has satisfied its tip credit obligations, it may impose a tip credit on that

overtime rate of up $5.37 per hour, for a total minimum hourly rate of $2.13. NMSA § 50-4-

22(C).

         26.   In order for an employer of tipped employees to calculate the proper overtime

rate, such employer must multiply $7.50 by one and one-half, for a total minimum overtime

wage of $11.25. If that employer has satisfied its tip credit obligations, it may impose a tip credit

on that overtime rate of up $5.37 per hour, for a total minimum overtime hourly rate of $5.88.

         27.   If an employer were to instead calculate its tipped employees’ overtime rate by

multiplying the tip credit rate of pay of $2.13 by one and one-half times, for a total rate of $3.20,

such a calculation would be improper, and would have the effects of: (1) increasing the tip credit

imposed by the employer beyond the permissible $5.37 to $8.05 hourly, and (2) imposing two

separate and distinct tip credits upon the tipped employees.

         28.   Defendants imposed a tip credit upon all of their tipped employees, including

Plaintiffs Guarriello and Holloway, the Collective Members, and the Class Members.

         29.   When Defendants did not require Plaintiffs Guarriello and Holloway, the

Collective Members, and the Class Members to work off-the-clock, and instead permitted


                                                 7
        Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 8 of 33



Plaintiffs Guarriello and Holloway, the Collective Members, and the Class Members to stay

clocked in past 40 hours in any given workweek, Defendants subjected Plaintiffs Guarriello and

Holloway, the Collective Members, and the Class Members to its policy of calculating its tipped

employees’ overtime rate by multiplying the applicable tip credit rate of pay by one and one-half

times, rather than multiplying the full applicable minimum wage by one and one-half and then

subtracting the available tip credit.

        30.     Therefore, Defendants subjected Plaintiffs Guarriello and Holloway, the

Collective Members and the Class Members to its policy of not paying one and one-half times

their regular rates of pay for all time worked in excess of 40 hours in a given workweek, in

violation of 29 U.S.C. § 207 and NMSA § 50-4-22(D). Such a practice resulted in Defendants

imposing a tip credit upon Plaintiffs Guarriello and Hollowayand the Collective Members that

exceeded the permissible $5.37 per hour in 2019 under NMSA Minimum Wage Act and the

FLSA.

                                  JURISDICTION AND VENUE

        31.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 201, et seq. because this civil action arises under the laws of the United States. This

Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1367 because this action

contains claims arising under New Mexico law that are so related to Plaintiffs’ claims under 29

U.S.C. § 201, et seq. that they form part of the same case or controversy under Article III of the

United States Constitution.

        32.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because acts

giving rise to the claims of Plaintiffs Guarriello and Holloway, the Collective Members, and the

Class Members occurred within the District of New Mexico, and Defendants regularly conduct


                                                 8
        Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 9 of 33



business in and have engaged in the wrongful conduct alleged herein – and, thus, is subject to

personal jurisdiction in – this judicial district.

        33.     Plaintiffs Guarriello and Holloway and the Collective Members, in their work for

Defendants, were employed by an enterprise engaged in commerce that had annual gross sales of

at least $500,000.

                                               PARTIES

        34.     Plaintiff Guarriello is an individual residing in Santa Fe County, New Mexico,

and was formerly employed as server by Defendants at their Denny’s Restaurants.

        35.     Plaintiff Gauriello was employed as a server at Defendants’ Denny’s restaurants

located at 3004 Cerrillos Road, Santa Fe, New Mexico 87507; 1602 Coors Road NW,

Albuquerque, New Mexico 87121; 2400 San Mateo Blvd. NE, Albuquerque, New Mexico

87110; and 11261 Menaul Blvd. NE, Albuquerque, New Mexico 87112 from approximately

2013 through approximately July 31, 2019.

        36.     Plaintiff Holloway is an individual residing in Bernalillo County, New Mexico,

and was formerly employed as a server by Defendants at their Denny’s Restaurants.

        37.     Plaintiff Holloway was employed as a server at Defendants’ Denny’s restaurants

located at 1620 Towne Center Lane S.E., Albuquerque, New Mexico 87106; 2400 San Mateo

Blvd. NE, Albuquerque, New Mexico 87110; and 11261 Menaul Blvd. NE, Albuquerque, New

Mexico 87112 from approximately 2014 through approximately July 2019.

        38.     At all material times, Plaintiffs Guarriello and Holloway were paid by Defendants

as tipped employees under the FLSA and NMSA Minimum Wage Act.




                                                     9
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 10 of 33



       39.     Defendants employed Plaintiffs Guarriello and Holloway to perform various

tipped and non-tipped duties, including, but not limited to, serving drinks and food to customers,

cleaning, busing tables, washing dishes and other side work.

       40.     At all material times, Plaintiffs Guarriello and Holloway were employees of

Defendants as defined in 29 U.S.C. § 203(e)(1), non-exempt employees under 29 U.S.C. §

213(a)(1), and non-exempt employees as defined by NMSA § 50-4-21(C).

       41.     Plaintiffs Guarriello and Holloway have given their written consent to be

Representative Plaintiffs in this action pursuant to 29 U.S.C. § 216(b), true and accurate copies

of which are attached hereto as Exhibit “A”.

       42.     Defendants Yashna Asnani and Jane Doe Asnani are, upon information and

belief, husband and wife. They have caused events to take place giving rise to this action as to

which their marital community is fully liable. Defendants Yashna Asnani and Jane Doe Asnani

are the owners of Defendants Classic Café Cuisine, LLC, Barreras Enterprises, Inc., New

Mexico’s Best Diner, LLC and were at all relevant times Plaintiffs’ employers as defined by the

FLSA, 29 U.S.C. § 203(d).

       43.     Under the FLSA, Defendants Yashna Asnani and Jane Doe Asnani are employers.

The FLSA defines “employer” as any person who acts directly or indirectly in the interest of an

employer in relation to an employee. Defendants Yashna Asnani and Jane Doe Asnani are the

owners of Defendants Classic Café Cuisine, LLC, Barreras Enterprises, Inc., New Mexico’s Best

Diner, LLC. They had the authority to hire and fire employees, supervised and controlled work

schedules or the conditions of employment, determined the rate and method of payment, and

maintained employment records in connection with Plaintiff’s employment with Defendants. As




                                                10
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 11 of 33



persons who acted in the interest of Defendants in relation to the company’s employees, Yashna

Asnani and Jane Doe Asnani are subject to individual liability under the FLSA.

       44.    Defendants Renu Verma and John Doe Verma are, upon information and belief,

husband and wife. They have caused events to take place giving rise to this action as to which

their marital community is fully liable. Defendants Renu Verma and John Doe Verma are the

owners of Defendants Classic Café Cuisine, LLC, Barreras Enterprises, Inc., New Mexico’s Best

Diner, LLC and were at all relevant times Plaintiffs’ employers as defined by the FLSA, 29

U.S.C. § 203(d).

       45.    Under the FLSA, Defendants Renu Verma and John Doe Verma are employers.

The FLSA defines “employer” as any person who acts directly or indirectly in the interest of an

employer in relation to an employee. Defendants Renu Verma and John Doe Verma are the

owners of Defendants Classic Café Cuisine, LLC, Barreras Enterprises, Inc., New Mexico’s Best

Diner, LLC. They had the authority to hire and fire employees, supervised and controlled work

schedules or the conditions of employment, determined the rate and method of payment, and

maintained employment records in connection with Plaintiff’s employment with Defendants. As

persons who acted in the interest of Defendants in relation to the company’s employees, Renu

Verma and John Doe Verma are subject to individual liability under the FLSA.

       46.    At all material times, Classic Café Cuisine, LLC was a limited liability company

duly licensed to transact business in the State of New Mexico.

       47.    Defendant Classic Café Cuisine, LLC owns and operates several of Defendants’

Denny’s Restaurants, including those which employed Plaintiffs Guarriello and Holloway, in the

State of New Mexico.




                                               11
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 12 of 33



       48.     At all relevant times, Defendant Classic Café Cuisine, LLC had the authority to

hire and fire employees, supervised and controlled work schedules or the conditions of

employment, determined the rate and method of payment, maintained employment records in

connection with Plaintiffs’ employment, and acted both directly and indirectly in the interests of

Defendants’ Denny’s restaurants in relation to their employees. As such, Defendant Classic Café

Cuisine, LLC is Plaintiffs’ “employer,” as defined by the FLSA and NMSA Minimum Wage

Act. 29 U.S.C. § 203(d); NMSA § 50-4-21(B).

       49.     At all material times, Barreras Enterprises, Inc. was a corporation duly licensed to

transact business in the State of New Mexico.

       50.     Defendant Barreras Enterprises, Inc. owns and operates several of Defendants’

Denny’s Restaurants, including those which employed Plaintiffs Guarriello and Holloway, in the

State of New Mexico.

       51.     At all relevant times, Defendant Barreras Enterprises, Inc. had the authority to

hire and fire employees, supervised and controlled work schedules or the conditions of

employment, determined the rate and method of payment, maintained employment records in

connection with Plaintiffs’ employment, and acted both directly and indirectly in the interests of

Defendants’ Denny’s restaurants in relation to their employees. As such, Defendant Classic Café

Cuisine, LLC is Plaintiffs’ “employer,” as defined by the FLSA and NMSA Minimum Wage

Act. 29 U.S.C. § 203(d); NMSA § 50-4-21(B).

       52.     At all material times, New Mexico’s Best Diner, LLC was a limited liability

company duly licensed to transact business in the State of New Mexico.




                                                12
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 13 of 33



       53.     Defendant New Mexico’s Best Diner, LLC owns and operates several of

Defendants’ Denny’s Restaurants, including those which employed Plaintiffs Guarriello and

Holloway, in the State of New Mexico.

       54.     At all relevant times, Defendant New Mexico’s Best Diner, LLC had the authority

to hire and fire employees, supervised and controlled work schedules or the conditions of

employment, determined the rate and method of payment, maintained employment records in

connection with Plaintiffs’ employment, and acted both directly and indirectly in the interests of

Defendants’ Denny’s restaurants in relation to their employees. As such, Defendant New

Mexico’s Best Diner, LLC is Plaintiffs’ “employer,” as defined by the FLSA and NMSA

Minimum Wage Act. 29 U.S.C. § 203(d); NMSA § 50-4-21(B).

     DEFENDANTS ARE A “SINGLE ENTERPRISE” AND “JOINT EMPLOYER”

       55.     Defendants own and operate a chain or chains of franchised Denny’s restaurants.

       56.     At all material times, Defendants have operated as a “single enterprise” within the

meaning of Section 203(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1). That is, Defendants perform

related activities through unified operation and common control for a common business purpose;

namely, the operation of a chain of Denny’s restaurants.

       57.     At all material times: (1) Defendants were not completely disassociated with

respect to the employment of Plaintiff; and (2) Defendants were under common control. In any

event, at all relevant times, all Defendants were joint employers under the FLSA.

       58.     Defendants are engaged in related activities, i.e. all activities which are necessary

to the operation and maintenance of the aforementioned Denny’s restaurants.




                                                13
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 14 of 33



       59.     Defendants constitute a unified operation because they have organized the

performance of their related activities so that they are an organized business system, which is an

economic unit directed to the accomplishment of a common business purpose.

       60.     Defendants run each Denny’s restaurant identically, or virtually identically, and

Defendants’ customers can expect the same kind of customer service regardless of the location.

       61.     Defendants share employees between restaurant locations.

       62.     Defendants share common management between restaurant locations. The

Denny’s restaurants share common human resources and payroll services.

       63.     Defendants use the trade name “Denny’s” at all of their Denny’s restaurant

locations.

       64.     Defendants’ restaurants are advertised on the same website.

       65.     Defendants provide the same array of products and services to their customers at

its Denny’s restaurant locations.

       66.     Defendants’ Denny’s restaurants are open 24-hours a day. They do not sell

alcohol. They primarily sell breakfast foods and other food items with low profit margins. As

such, part of Defendants’ business model relies on keeping labor costs extraordinarily low. These

low labor targets and requirements, across all of Defendants’ Denny’s restaurants, have

contributed to the wage violations alleged in this complaint.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       67.     Plaintiffs Guarriello and Holloway and the Collective Members bring the FLSA

claims in this action as a collective action under 29 U.S.C. § 216(b).

       68.     Plaintiffs Guarriello and Holloway assert those claims on behalf of themselves,

and on behalf of all similarly situated tipped employees employed by Defendants, who were not


                                                14
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 15 of 33



paid all compensation required by the FLSA during the relevant time period as a result of

Defendants’ compensation policies and practices.

       69.     Plaintiffs Guarriello and Holloway seek to notify the following employees of their

rights under 29 U.S.C. § 216(b) to join this action by filing in this Court written notice of their

consent to join this action:

               All individuals who worked at any time during the past three
               years at any restaurant owned or operated by Defendants in
               the job position of server and who were paid for their work on
               an hourly basis according to the tip credit provisions of the
               FLSA, (i.e. an hourly rate less than the applicable minimum
               wage, excluding tips).

       70.     The FLSA provides for a three-year statute of limitations for causes of action

arising out of a willful violation of the Act. 29 U.S.C. § 255. As alleged above, Plaintiffs

Guarriello and Holloway and similarly situated employees’ claims arise out of Defendants’

willful violations of the FLSA. Accordingly, the Court should require appropriate notice of this

action be given to all tipped employees employed by Defendants within three years from the

filing of this Complaint.

       71.     Upon information and belief, Defendants have employed thousands of tipped

employees during the period relevant to this action.

       72.     The identities of these employees, as a group, are known only to Defendants.

Because the numerous members of this collective action are unknown to Plaintiffs, joinder of

each member is not practicable.

       73.     Because these similarly situated tipped employees are readily identifiable by

Defendants and may be located through their records, they may be readily notified of this action

and allowed to opt into it pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their FLSA claims.

                                                15
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 16 of 33



       74.     Collective adjudication is appropriate in this case because the tipped employees

whom Plaintiffs wish to notify of this action have been employed in positions similar to

Plaintiffs; have performed work similar to Plaintiffs; and have been subject to compensation

practices similar to those to which Plaintiffs have been subjected, including unlawful payment of

sub-minimum wages for non-tipped work and unlawful application of the FLSA’s tip credit

provisions.

                     NEW MEXICO CLASS ACTION ALLEGATIONS

       75.     Plaintiffs Guarriello and Holloway bring their New Mexico wage claims as a Rule

23 class action on behalf of the following Class Members:

               The Class Members are all of Defendants’ current and former servers
               who were paid an hourly rate of less than the New Mexico minimum
               wage on account of their receiving tips, starting three years before this
               lawsuit was filed up to the present.

       76.     Numerosity. The number of Class Members is believed to be in the thousands.

This volume makes bringing the claims of each individual Class Member before this Court

impracticable. Likewise, joining each individual Class Member as a plaintiff in this action is

impracticable. Furthermore, the identity of the Class Members will be determined from

Defendants’ records, as will the compensation paid to each of them. As such, a class action is a

reasonable and practical means of resolving these claims. To require individual actions would

prejudice the Class Members and Defendants.

       77.     Typicality. Plaintiffs Guarriello and Holloway’s claims are typical of the Class

Members because like the Class Members, Plaintiffs Guarriello and Holloway weresubject to

Defendants’ company-wide policies and practices and was compensated in the same manner as

the other Class Members. Defendants regularly required Plaintiffs Guarriello and Holloway and

the Class Members to work off-the-clock. This was commonly, though not exclusively, required

                                               16
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 17 of 33



to prevent Plaintiffs Guarriello and Holloway and the Class Members from being clocked in for

more than 40 hours in a given workweek. As a result, Defendants failed to pay Plaintiffs

Guarriello and Holloway and the Class Members both minimum wage and overtime for hours

worked.

       78.     As a result of such policy and practice by Defendants, Defendants violated the

minimum and overtime wage provisions of NMSA § 50-4-22.

       79.     Adequacy. Plaintiffs Guarriello and Holloway are representative parties who will

fairly and adequately protect the interests of the Class Members because it is in his interest to

effectively prosecute the claims in this Complaint in order to obtain the unpaid wages and

penalties required under New Mexico law. Plaintiffs Guarriello and Holloway have retained

attorneys who have expertise in both class actions and wage and hour litigation. Plaintiffs

Guarriello and Holloway does not have any interest that may be contrary to or in conflict with

the claims of the Class Members he seeks to represent.

       80.     Commonality. Common issues of fact and law predominate over any individual

questions in this matter. The common issues of fact include, but are not limited to:

               a.      Whether Defendants required Plaintiffs Guarriello and Holloway and the

                       Class Members to perform work off-the-clock;

               b.      Whether Defendants failed to pay Plaintiffs Guarriello and Holloway and

                       the Class Members minimum wage for all hours worked;

               c.      Whether Defendants failed to pay Plaintiffs Guarriello and Holloway and

                       the Class Members the legally required overtime rate for all hours worked

                       in excess of 40 hours in any given workweek.

   81. Common issues of law include, but are not limited to:


                                                 17
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 18 of 33



               a. Whether Defendants properly paid all minimum wages due and owing to

                   Plaintiffs Guarriello and Holloway and the Class Members;

               b. Whether Defendants were entitled to impose a tip credit on the wages of

                   Plaintiffs Guarriello and Holloway and the Class Members;

               c. Whether Plaintiffs Guarriello and Holloway and the Class Members are

                   entitled to compensatory damages;

               d. The proper measure of damages sustained by Plaintiffs Guarriello and

                   Holloway and the Class Members; and

               e. Whether Defendants’ actions were “willful.”

       82.     Superiority. A class action is superior to other available means for the fair and

efficient adjudication of this lawsuit. Even in the event any of the Class Members could afford

to pursue individual litigation against a company the size of Defendants, doing so would unduly

burden the system. Individual litigation would magnify the delay and expense to all parties and

burden the court system with duplicative lawsuits. Prosecution of separate actions by individual

Class Members would create the risk of inconsistent or varying judicial results and establish

incompatible standards of conduct for Defendants.

       83.     A class action, by contrast, presents far fewer management difficulties and affords

the benefits of uniform adjudication of the claims, financial economy for the parties, and

comprehensive supervision by a single court and Judge. By concentrating this litigation in one

forum, judicial economy and parity among the claims of individual Class Members are

promoted. Additionally, class treatment in this matter will provide for judicial consistency. The

identities of the Class Members are readily identifiable from Defendants’ records.




                                                18
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 19 of 33



       84.     This type of case is well-suited for class action treatment because: (1) Defendants’

practices, policies, and/or procedures were uniform and company-wide; (2) the burden is on

Defendants to prove it properly compensated its employees; (3) the burden is on Defendants to

accurately record hours worked by employees; and (4) the burden is on Defendants to prove it

properly imposed the tip credit upon its employees.

       85.     Ultimately, a class action is a superior forum to resolve the New Mexico state law

claims set forth in this Complaint because of the common nucleus of operative facts centered on

the continued failure of Defendants to pay Plaintiffs Guarriello and Holloway and the Class

Members according to applicable New Mexico laws.

       86.     Nature of Notice to be Proposed. As to the Rule 23 Class Members, it is

contemplated that notice would be issued giving putative class members an opportunity to opt

out of the class if they so desire, i.e. an “opt-out notice.” Notice of the pendency and resolution

of the action can be provided to the Class Members by mail, electronic mail, print, broadcast,

internet, and/or multimedia publication.

                  COUNT ONE: FAIR LABOR STANDARDS ACT
          FAILURE TO PROVIDE NOTICE OF TIP CREDIT TO PLAINTIFFS

       87.     The prerequisites to taking a tip credit from the wages of an employee, which are

set forth in 29 U.S.C. § 203(m) and 29 C.F.R. § 531.59(b), state that “an employer is not eligible

to take the tip credit unless it has informed its tipped employees in advance of the employer’s use

of the tip credit of the provisions of section 3(m) of the Act.” These include (1) the amount of

cash wage that is to be paid to the tipped employee by the employer; (2) The additional amount

by which the wages of the tipped employee are increased on account of the tip credit claimed by

the employer, which amount may not exceed the value of the tips actually received by the

employee; (3) That all tips received by the tipped employee must be retained by the employee

                                                 19
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 20 of 33



except for a valid tip pooling arrangement limited to employees who customarily and regularly

receive tips; and (4) that the tip credit shall not apply to any employee who has not been

informed of these requirements in this section. Id.

       88.     Defendants failed to inform Plaintiffs Guarriello and Holloway and the Collective

Members of (1) the amount of the tip credit being claimed by Defendants; (2) that the amount

claimed by Defendants must not exceed the value of the tips actually received by Plaintiffs

Guarriello and Holloway and the Collective Members; and (3) that all tips received by Plaintiffs

Guarriello and Holloway and Collective Members must be retained by the Plaintiffs Guarriello

and Holloway and the Collective Members in the absence of a valid tip pooling arrangement

limited to employees who customarily and regularly receive tips. As such, Defendants were not

entitled to apply the tip credit to the wages paid to Plaintiff and the Collective Members.

       89.     Defendants failed and/or refused to pay Plaintiffs Guarriello and Holloway and

the Collective Members the full minimum wage according to the provisions of the FLSA for

each and every workweek that Plaintiffs Guarriello and Holloway and the Collective Members

worked for Defendants, for the duration of their employment, in violation of 29 U.S.C. § 206(a).

       90.     As such, full applicable minimum wage for such time Plaintiffs Guarriello and

Holloway and the Collective Members worked is owed to Plaintiffs Guarriello and Holloway and

the Collective Members for the entire time they were employed by Defendants.

       91.      Defendants knew that – or acted with reckless disregard as to whether – their

failure to pay Plaintiffs Guarriello and Holloway and the Collective Members the full minimum

wage over the course of their employment would violate federal law, and Defendants were aware

of the FLSA minimum wage requirements during Plaintiffs Guarriello and Holloway’s and the




                                                20
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 21 of 33



Collective Members’ employment. As such, Defendants’ conduct constitutes a willful violation

of the FLSA.

       92.     Plaintiffs Guarriello and Holloway and the Collective Members are therefore

entitled to compensation for the full minimum wage at an hourly rate, to be proven at trial, plus

an additional equal amount as liquidated damages, together with interest, reasonable attorneys’

fees, and costs.

       WHEREFORE, Plaintiffs, Donald Guarriello and Valerie Holloway, on behalf of

themselves and all other similarly situated persons, respectfully request that this Court grant

relief in Plaintiffs Guarriello and Holloway’s and the Collective Members’ favor, and against

Defendants for compensation for unpaid minimum wages, plus an additional equal amount as

liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees, costs,

and disbursements of this action, and any additional relief this Court deems just and proper.

               COUNT TWO: FAIR LABOR STANDARDS ACT
     LABOR UNRELATED TO PRIMARY DUTIES OF TIPPED OCCUPATATION

       93.     Defendants failed and/or refused to comply with the FLSA, 29 U.S.C. § 201, et

seq., and 29 C.F.R. § 531.56(e) by requiring Plaintiffs Guarriello and Holloway and the

Collective Members in a given workweek, and during each and every workweek Plaintiffs

Guarriello and Holloway and the Collective Members were employed by Defendants, to perform

non-tipped labor unrelated to their tipped occupations, including but not limited to: working the

grill line and performing the primary job duties of cook; performing the primary job duties of a

host or hostess; taking out trash; scrubbing walls; sweeping and mopping floors; cleaning

booths; operating the dishtank and performing the primary job duties of a dishwasher; breaking

down and cleaning the server line; ensuring the general cleanliness for the front of the house;

detail cleaning throughout the restaurant; stocking stations throughout the restaurant; stocking

                                                21
        Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 22 of 33



ice; preparing delivery orders Uber Eats, Grub Hub and Door Dash; preparing takeout orders and

online orders from Denny’s.com; answering the phone; working the cash register; greeting and

seating customers; preparing salads; preparing deserts, ice creams and milkshakes; cutting

lemons, limes, melons and strawberries; washing and stocking unsliced fruits; baking biscuits;

preparing specialty drinks such as lemonades, limeades and teas; and rolling bins full of

silverware.

        94.    Defendants knew that – or acted with reckless disregard as to whether – their

failure to pay Plaintiffs Guarriello and Holloway and the Collective Members the full applicable

minimum wage, without applying the tip credit, for time spent performing labor unrelated to

their tipped occupation, would violate federal law and Defendants were aware of the FLSA

minimum wage requirements during Plaintiffs Guarriello and Holloway’s and the Collective

Members’ employment. As such, Defendants’ conduct constitutes a willful violation of the

FLSA.

        95.    Plaintiffs Guarriello and Holloway and the Collective Members are therefore

entitled to compensation for the full minimum wage at an hourly rate, to be proven at trial, plus

an additional equal amount as liquidated damages, together with interest, reasonable attorneys’

fees, and costs.

        WHEREFORE, Plaintiffs, Donald Guarriello and Valerie Holloway, on behalf of

themselves and all other similarly situated persons, respectfully request that this Court grant

relief in Plaintiffs Guarriello and Holloway’s and the Collective Member’s favor, and against

Defendants for compensation for unpaid minimum wages, plus an additional equal amount as

liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees, costs,

and disbursements of this action, and any additional relief this Court deems just and proper.


                                                22
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 23 of 33



               COUNT THREE: FAIR LABOR STANDARDS ACT
       EXCESSIVE REQUIRED LABOR RELATED TO TIPPED OCCUPATION

       96.    Defendants failed and/or refused to comply with the FLSA, 29 U.S.C. § 201, et

seq. and 29 C.F.R. § 531.56(e) by requiring Plaintiffs Guarriello and Holloway and the

Collective Members in a given workweek, and during each and every workweek Plaintiffs

Guarriello and Holloway and the Collective Members were employed by Defendants, to perform

non-tipped labor related to their tipped more than “part of the time” or occasionally. Plaintiffs

Guarriello and Holloway and the Collective members performed such related non-tipped labor

for unreasonable amounts of time that were not contemporaneous to their direct customer service

duties and in excess of twenty percent (20%) of their regular workweek, while paying Plaintiffs

Guarriello and Holloway and the Collective Members at the tip credit rate. Examples of such

non-tipped labor related to their tipped occupation of servers include, but are not limited to,

cleaning and setting tables, toasting bread, making coffee and washing dishes or glasses. 29

C.F.R. § 531.56(e).

       97.    Defendants knew that – or acted with reckless disregard as to whether – their

failure to pay Plaintiffs Guarriello and Holloway and the Collective Members the full applicable

minimum wage, without applying the tip credit, for time spent performing such amounts of non-

tipped labor related to their tipped occupation, would violate federal law and Defendants were

aware of the FLSA minimum wage requirements during Plaintiffs Guarriello and Holloway’s

and the Collective Members’ employment. As such, Defendants’ conduct constitutes a willful

violation of the FLSA.

       98.    Plaintiffs Guarriello and Holloway and the Collective Members are therefore

entitled to compensation for the full minimum wage at an hourly rate, to be proven at trial, plus




                                               23
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 24 of 33



an additional equal amount as liquidated damages, together with interest, reasonable attorneys’

fees, and costs.

       WHEREFORE, Plaintiffs, Donald Guarriello and Valerie Holloway, on behalf of

themselves and all other similarly situated persons, respectfully request that this Court grant

relief in Plaintiffs Guarriello and Holloway’s and the Collective Members’ favor, and against

Defendants for compensation for unpaid minimum wages, plus an additional equal amount as

liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees, costs,

and disbursements of this action, and any additional relief this Court deems just and proper.

                     COUNT FOUR: FAIR LABOR STANDARDS ACT
                                       TIP RETENTION
       99.     Plaintiffs Guarriello and Holloway and the Collective Members reallege and

incorporate by reference all allegations in all preceding paragraphs.

       100.    Defendants engaged in the regular policy and practice of requiring Plaintiffs

Guarriello and Holloway and the Collective Members to reimburse Defendants for breakage,

broken dishes, register shortages, and/or customer walkouts from Plaintiff Amos’ and the

Collective Members tips.

       101.    Such policy and practice by Defendants resulted in Plaintiffs Guarriello and

Holloway and the Collective Members not retaining all of their tips and in Plaintiffs Guarriello

and Holloway’s and the Collective Members’ wages being paid below the applicable minimum

wage, in violation of the FLSA, 29 U.S.C. § 206(a).

       102.    Defendants therefore failed and/or refused to pay Plaintiffs Guarriello and

Holloway and the Collective Members the full minimum wage according to the provisions of the

FLSA for each and every workweek that Plaintiffs Guarriello and Holloway and the Collective




                                                24
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 25 of 33



Members worked for Defendants, for the duration of their employment, in violation of 29 U.S.C.

§ 206(a).

       103.    Defendants knew that – or acted with reckless disregard as to whether – their

failure to pay Plaintiffs Guarriello and Holloway and the Collective Members the full minimum

wage over the course of their employment would violate federal law, and Defendants were aware

of the FLSA minimum wage requirements during Plaintiffs Guarriello and Holloway’s and the

Collective Members’ employment. As such, Defendants’ conduct constitutes a willful violation

of the FLSA.

       104.    Plaintiffs Guarriello and Holloway and the Collective Members are therefore

entitled to compensation for the full minimum wage at an hourly rate, to be proven at trial, plus

an additional equal amount as liquidated damages, together with interest, reasonable attorneys’

fees, and costs.

       WHEREFORE, Plaintiffs, Donald Guarriello and Valerie Holloway, on behalf of

themselves and all other similarly situated persons, respectfully request that this Court grant

relief in Plaintiffs Guarriello and Holloway’s and the Collective Members’ favor, and against

Defendants for compensation for unpaid minimum wages, plus an additional equal amount as

liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees, costs,

and disbursements of this action, and any additional relief this Court deems just and proper.

                      COUNT FIVE: FAIR LABOR STANDARDS ACT
                              OFF-THE-CLOCK LABOR

       105.    Defendants engaged in the regular practice of requiring Plaintiffs Guarriello and

Holloway and the Collective Members to perform labor while not clocked in (“off-the-clock”).

This practice most commonly occurred, though not exclusively, when Plaintiffs Guarriello and

Holloway or the Collective Members were nearing 40 hours worked in any given workweek. In

                                                25
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 26 of 33



other words, this practice most commonly occurred to avoid paying Plaintiffs Guarriello and

Holloway and the Collective Members overtime. During such time, Defendants did not record

the time that Plaintiffs Guarriello and Holloway and the Collective Members worked, and

Defendants did not compensate Plaintiffs Guarriello and Holloway and the Collective Members

for such time that they worked. As such, Defendants’ records of Plaintiffs’ time worked, if in

existence, understate the duration of time each workweek that Defendants suffered or permitted

Plaintiffs Guarriello and Holloway and the Collective Members to work.

       106.    By requiring Plaintiffs Guarriello and Holloway and the Collective Members to

work off-the-clock, Defendants violated both the minimum wage provisions of 29 U.S.C. § 206

and the overtime provisions of 29 U.S.C. § 207.

       107.    Defendants knew that – or acted with reckless disregard as to whether – requiring

Plaintiffs Guarriello and Holloway and the Collective Members to work off-the-clock, would

violate federal law and Defendants were aware of the FLSA minimum wage and overtime

requirements during Plaintiffs Guarriello and Holloway’s and the Collective Members’

employment. As such, Defendants’ conduct constitutes a willful violation of the FLSA.

       WHEREFORE, Plaintiffs, Donald Guarriello and Valerie Holloway, on behalf of

themselves and all other similarly situated persons, respectfully request that this Court grant

relief in Plaintiff Plaintiffs Guarriello and Holloway’s and the Collective Members’ favor, and

against Defendants for compensation for unpaid minimum and overtime wages, plus an

additional equal amount as liquidated damages, prejudgment and post-judgment interest,

reasonable attorneys’ fees, costs, and disbursements of this action, and any additional relief this

Court deems just and proper.

                      COUNT SIX: FAIR LABOR STANDARDS ACT
                         IMPROPER FLSA OVERTIME RATE

                                                26
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 27 of 33




       108.   Plaintiffs Guarriello and Holloway and the Collective Members were non-exempt

employees entitled to the statutorily mandated overtime wages.

       109.   In the instances in which Defendants did not require Plaintiffs Guarriello and

Holloway and the Collective Members to work off-the-clock for hours worked over 40 hours in

any given workweek, Defendants paid Plaintiffs Guarriello and Holloway and the Collective

Members an improper overtime rate of one and one-half times the tip credit rate as opposed to

properly paying overtime at one and one-half times the full minimum wage minus the tip credit.

       110.   As a result of Defendants’ willful failure to pay Plaintiffs Guarriello and

Holloway and the Collective Members one and one-half times the applicable regular rate for all

hours worked in excess of 40 per week, Defendants did not pay Plaintiffs Guarriello and

Holloway and the Collective Members the applicable overtime rate for all hours worked for the

duration of their employment, in violation of 29 U.S.C. § 207.

       111.   As a result of Defendants’ willful failure to compensate Plaintiffs Guarriello and

Holloway and the Collective Members the applicable overtime rate for all hours worked,

Defendants violated the FLSA.

       112.   As such, the full applicable overtime rate is owed for all hours that Plaintiffs

Guarriello and Holloway and the Collective Members worked in excess of 40 hours per week.

       113.   Defendants knew that – or acted with reckless disregard as to whether – their

failure to pay Plaintiffs Guarriello and Holloway and the Collective Members the proper

overtime rate would violate federal and state law, and Defendants were aware of the FLSA

minimum wage requirements during Plaintiffs Guarriello and Holloway’s and the Collective

Members’ employment with Defendants. As such, Defendants’ conduct constitutes a willful

violation of the FLSA.

                                               27
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 28 of 33



       WHEREFORE, Plaintiffs, Donald Guarriello and Valerie Holloway, on behalf of

themselves and all other similarly situated persons, respectfully request that this Court grant

relief in Plaintiffs Guarriello and Holloway’s and the Collective Members’ favor, and against

Defendants for compensation for unpaid overtime wages, plus an additional equal amount as

liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees, costs,

and disbursements of this action, and any additional relief this Court deems just and proper.

                      COUNT SEVEN: NMSA MINIMUM WAGE ACT
                                 TIP RETENTION

       114.     Plaintiffs Guarriello and Holloway and the Collective Members reallege and

incorporate by reference all allegations in all preceding paragraphs.

       115.     Defendants engaged in the regular policy and practice of requiring Plaintiffs

Guarriello and Holloway and the Class Members to reimburse Defendants for breakage, broken

dishes, register shortages, and/or customer walkouts from Plaintiff Amos’ and the Class

Members tips.

       116.     Such policy and practice by Defendants resulted in Plaintiffs Guarriello and

Holloway and the Class Members not retaining all of their tips and in Plaintiffs Guarriello and

Holloway’s and the Class Members’ wages being paid below the applicable minimum wage, in

violation of NMSA § 50-4-22.

       117.     Defendants therefore failed and/or refused to pay Plaintiffs Guarriello and

Holloway and the Class Members the full minimum wage according to the provisions of the

FLSA for each and every workweek that Plaintiffs Guarriello and Holloway and the Class

Members worked for Defendants, for the duration of their employment, in violation of 29 U.S.C.

§ 206(a).




                                                28
        Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 29 of 33



        118.   Defendants knew that – or acted with reckless disregard as to whether – their

failure to pay Plaintiffs Guarriello and Holloway and the Class Members the full minimum wage

over the course of their employment would violate federal law, and Defendants were aware of

the FLSA minimum wage requirements during Plaintiffs Guarriello and Holloway’s and the

Class Members’ employment. As such, Defendants’ conduct constitutes a willful violation of the

FLSA.

        119.   Plaintiffs Guarriello and Holloway and the Class Members are therefore entitled

to compensation for the full minimum wage at an hourly rate, to be proven at trial, plus an

additional equal amount as liquidated damages, together with interest, reasonable attorneys’ fees,

and costs.

        WHEREFORE, Plaintiffs, Donald Guarriello and Valerie Holloway, on behalf of

themselves and all other similarly situated persons, respectfully request that this Court grant

relief in Plaintiffs Guarriello and Holloway’s and the Collective Members’ favor, and against

Defendants for compensation for unpaid minimum wages, plus an additional equal amount as

liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees, costs,

and disbursements of this action, and any additional relief this Court deems just and proper.

                      COUNT EIGHT: NMSA MINIMUM WAGE ACT
                               OFF-CLOCK LABOR

        120.   Defendants engaged in the regular practice of requiring Plaintiffs Guarriello and

Holloway and the Class Members to perform labor each shift while not clocked in (“off-the-

clock”). This practice most commonly occurred, though not exclusively, when Plaintiffs

Guarriello and Holloway and the Class Members were nearing 40 hours worked in any given

workweek. In other words, this practice most commonly occurred to avoid paying Plaintiffs

Guarriello and Holloway and the Class Members overtime. During such time, Defendants did

                                                29
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 30 of 33



not record the time that Plaintiffs Guarriello and Holloway and the Class Members worked, and

Defendants did not compensate Plaintiffs Guarriello and Holloway and the Class Members for

such time that they worked. As such, Defendants’ records of Plaintiffs Guarriello and Holloway

and the Class Members time worked, if in existence, understate the duration of time each

workweek that Defendants suffered or permitted Plaintiffs to work. Defendants’ failure to record

the time that Plaintiffs Guarriello and Holloway and the Class Members worked constitutes a

violation of NMSA § 50-4-16.

       121.    By requiring Plaintiffs Guarriello and Holloway and the Class Action Members to

work off-the-clock, Defendants violated both the minimum wage and the overtime provisions of

NMSA § 50-4-22.

       122.    Under the NMSA Minimum Wage Act, any employer who fails to pay its

employees minimum wages and overtime wages as required by law is liable to the employees

affected in the amount of their unpaid or underpaid minimum wages plus interest, and in an

additional amount equal to twice the unpaid or underpaid wages. NMSA § 50-4-26(C).

Defendants are liable as alleged herein and owe such damages and interest to Plaintiffs

Guarriello and Holloway and the Class Members.

       123.    Defendants are further liable for Plaintiffs Guarriello and Holloway’s and the

Class Members’ reasonable attorney fees and costs pursuant to NMSA § 50-4-26(E).

       WHEREFORE, Plaintiffs, Donald Guarriello and Valerie Holloway, on behalf of

themselves and all other similarly situated persons, respectfully request that this Court grant

relief in Plaintiffs Guarriello and Holloway’s and the Class Members’ favor, and against

Defendants for compensation for unpaid minimum and overtime wages, plus an additional equal

to two times all unpaid minimum and overtime wages, prejudgment and post-judgment interest,


                                                30
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 31 of 33



reasonable attorneys’ fees, costs, and disbursements of this action, and any additional relief this

Court deems just and proper.

                       COUNT NINE: NMSA MINIMUM WAGE ACT
                      IMPROPER NEW MEXICO OVERTIME RATE

       124.    NMSA § 50-4-22(D) requires an employer to pay a wage rate of one and one-half

times the employee's wage rate for hours worked in excess of forty hours in one workweek.

Overtime exemptions under the New Mexico Minimum Wage Act are more narrowly defined

than those of the FLSA and are enumerated in NMSA § 50-4-24. None of the exemptions

enumerated in NMSA § 50-4-24 apply to Plaintiffs Guarriello and Holloway or the Class

Members.

       125.    The NMSA prohibits employers from paying employees at one and one-half times

the tip-credit rate for hours worked in excess of forty hours in any given workweek. Instead, the

NMSA requires that tipped employees be paid at a rate of one and one-half times the full

minimum wage, less the applicable tip-credit, for all hours worked in excess of forty hours

worked in any given workweek. As such, New Mexico law requires that tipped employees be

paid at a rate of one and one-half times the full minimum wage, less the applicable tip-credit, for

all hours worked in excess of forty hours worked in any given workweek.

       126.    In the instances in which Defendants did not require Plaintiffs Guarriello and

Holloway and the Class Members to work off-the-clock for hours worked over 40 hours in any

given workweek, Defendants paid Plaintiffs Guarriello and Holloway and the Class Members an

improper overtime rate of one and one-half times the tip credit rate as opposed to properly

paying overtime at one and one-half times the full minimum wage minus the tip credit.

       127.    As a result of Defendants’ failure to pay Plaintiffs Guarriello and Holloway and

the Class Members one and one-half times the applicable regular rate for all hours worked in

                                                 31
       Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 32 of 33



excess of 40 per week, Defendants did not pay Plaintiffs Guarriello and Holloway and the Class

Members the applicable overtime rate for all hours worked for the duration of their employment,

in violation of NMSA § 50-4-22(D).

       128.    Under the NMSA Minimum Wage Act, any employer who fails to pay its

employees minimum wages and overtime wages as required by law is liable to the employees

affected in the amount of their unpaid or underpaid minimum wages plus interest, and in an

additional amount equal to twice the unpaid or underpaid wages. NMSA § 50-4-26(C).

Defendants are liable as alleged herein and owe such damages and interest to Plaintiffs

Guarriello and Holloway and the Class Members.

       129.    Defendants are further liable for Plaintiffs Guarriello and Holloway’s and the

Class Members’ reasonable attorney fees and costs pursuant to NMSA § 50-4-26(E).

       WHEREFORE, Plaintiffs, Donald Guarriello and Valerie Holloway, on behalf of

themselves and all other similarly situated persons, respectfully request that this Court grant

relief in Plaintiffs Guarriello and Holloway’s and the Class Members’ favor, and against

Defendants for compensation for unpaid minimum and overtime wages, plus an additional equal

to two times all unpaid minimum and overtime wages, prejudgment and post-judgment interest,

reasonable attorneys’ fees, costs, and disbursements of this action, and any additional relief this

Court deems just and proper.


       RESPECTFULLY SUBMITTED this December 18, 2019.

                                              THE LAW OFFICES OF SIMON & SIMON

                                              By: /s/ James L. Simon
                                              James L. Simon (OH No. 0089483)
                                              6000 Freedom Square Dr.
                                              Independence, OH 44131
                                              Telephone: (216) 525-8890
                                              Facsimile: (216) 642-5814
                                              Email: jameslsimonlaw@yahoo.com
                                                 32
Case 1:19-cv-01184-WJ-CG Document 1 Filed 12/18/19 Page 33 of 33




                             BENDAU & BENDAU PLLC

                             By: /s/ Clifford P. Bendau, II
                             Clifford P. Bendau, II (OH No. 0089601)
                             Christopher J. Bendau (pro hac vice forthcoming)
                             BENDAU & BENDAU PLLC
                             P.O. Box 97066
                             Phoenix, Arizona 85060
                             Telephone AZ: (480) 382-5176
                             Telephone OH: (216) 395-4226
                             Email: cliffordbendau@bendaulaw.com




                               33
